Exhibit 10.2

Annexe 1a

Guaranty (unsecured)

Guaranty, in favor of

CREDIT SUISSE, a Swiss banking corporation

(together with its successors and assigns, hereinafter the “Bank”), made by the
undersigned1

Kyphon Inc., a corporation organized under the laws of the State of Delaware,
U.S.A., having its principal business office at Sunnyvale, California, U.S.A.

(hereinafter “Guarantor”) in respect of2

Kyphon Sàrl, rue du Puits-Godet 12/12a, 2000 Neuchâtel, Switzerland

(hereinafter “Borrower”).

1. Guaranty. (a) For valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Guarantor (if more than one, jointly and
severally) hereby unconditionally guarantees to the Bank the punctual payment
when due (whether at scheduled maturity or by acceleration, prepayment, demand
or otherwise) of any and all Obligations (as hereafter defined) of the Borrower
to the Bank, together with interest, discount, commissions, charges, expenses,
attorneys’ fees and disbursements and all other expenses and costs incurred by
the Bank in connection therewith or in connection with enforcing this Guaranty
or any agreement, covenant or condition in any instrument, writing or contract
relating to any Obligations, including any extension, modification, substitution
or renewal of the same, or in collecting any Obligations in any bankruptcy,
insolvency or other proceeding and in any judicial or non-judicial foreclosure
action (whether or not any lawsuit is filed), or in connection with any payment
hereunder being challenged as a preference (collectively, “Interest, Costs and
Expenses”). Guarantor acknowledges that it owns a substantial percentage of the
shares of the Borrower, that it will receive substantial direct and/or indirect
benefits from the Obligations and that its undertakings and waivers hereunder
are knowingly made in contemplation of such benefits. All of the Obligations to
which this Guaranty applies or might apply in the future shall be conclusively
presumed to have been created, contracted or incurred in reliance hereon.

(b) The word “Obligations” includes any and all (i) extensions or issuance by
the Bank of loans, advances or other credits or accommodations (including any
letter of credit) to, or for the account of, the Borrower, (ii) discounts by the
Bank for, or purchase by the Bank from, the Borrower of notes, bonds,
debentures, bills, drafts, checks, or other negotiable instruments,
(iii) extensions by the Bank to the Borrower of overdrafts, or the continuance
of existing overdrafts, (iv) exchange contracts or precious metal contracts
entered into by the Bank with or for the account of the Borrower,
(v) obligations of the Borrower vis-à-vis the Bank based on leasing agreements,
and (vi) payments by the Bank of or on account of any obligation of the Borrower
to another person or entity; in each case whether now or hereafter existing and
whether or not the claim is reduced to judgment, liquidated, unliquidated,
fixed, matured, disputed, legal, equitable, secured or unsecured.

2. Maximum Aggregate Liability of Guarantor; Payments. Anything herein to the
contrary notwithstanding, the maximum aggregate liability of Guarantor to the
Bank at any time hereunder shall not exceed the total of (i) the principal sum
of Swiss Francs (CHF) 11’000’000.00 (eleven millions), plus (ii) all Interest,
Costs and Expenses. Notwithstanding the same, the Obligations of the Borrower to
the Bank may exceed at any time and from time to time the maximum aggregate
amount of liability of Guarantor hereunder without impairing this Guaranty.
Guarantor agrees to make all payments hereunder at the Branch of the Bank at
Zürich, Switzerland, in Swiss Francs (or, in case payment is made or judgment
entered in any other currency, at the then-current rate of exchange, as
determined by the Bank). Guarantor agrees that, whenever at any time it shall
make any payment to the Bank on account of its obligations hereunder, it will
notify the Bank in writing that such payment is made under this Guaranty for
such purpose, and that any other payments received by the Bank, whether from the
Borrower or from the proceeds of any collateral for the Obligations or
otherwise, may be applied by the Bank upon any amounts owed to the Bank in such
order and manner as the Bank may determine in its sole discretion. Any and all
payments by Guarantor shall be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liability with respect thereto, excluding taxes incurred
by the Bank as a result of income earned on the Obligations.

3. Nature of Guaranty; Waivers of Defenses. The obligations of Guarantor
hereunder shall be irrevocable, absolute and unconditional, absolute and
continuing (and shall be discharged only by way of payment), and shall be in
addition to and independent of any existing or future guarantees. Guarantor
hereby irrevocably waives any defenses relating to: (i) the

--------------------------------------------------------------------------------

1 If an individual, insert name and address. If a partnership, insert name and
add "a partnership having its principal business office at ………………". If a
corporation, insert name and add "a corporation organized under the laws of the
State of ……. having its principal business office at …………………."

2 Specify name, address, form of legal entity and place of registered office of
Borrower.



--------------------------------------------------------------------------------

genuineness, validity, regularity or enforceability of the Obligations or any
instrument evidencing any Obligations, (ii) the existence, validity,
enforceability, perfection or extent of any collateral therefor or by any other
events, occurrences or circumstances which might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety (except for defenses of
payment), (iii) any present or future law or order of any government or agency
thereof purporting to vary the terms hereof or affect any obligations under the
Obligations, (iv) any action taken by the Bank in the exercise of any right,
power or remedy or any failure or omission on the part of the Bank to enforce
any right, power or remedy, including any action (or failure to act) to protect,
secure, perfect or insure any security interest or any property subject hereto
or to exhaust or elect any remedy or right of set-off or counterclaim against or
in respect of the obligations of Guarantor hereunder, (v) failure of
consideration or fraudulent inducement, (vi) any defenses the Borrower may now
or hereafter have to payment of the Obligations, and (vii) any other
circumstance whatsoever (with or without notice to or knowledge by Guarantor and
including, without limitation, any statute of limitations or the existence of or
reliance on any representation or warranty by the Bank) which may in any manner
vary the risks or affect the liability of Guarantor hereunder or otherwise
constitute a defense available to, or legal or equitable discharge of, a surety
or guarantor. Guarantor agrees that the Bank may resort to Guarantor for payment
of any Obligations after any default by the Borrower that has incurred the
Obligations, whether or not the Bank shall have resorted to any collateral
security, or shall have proceeded against any other obligor principally or
secondarily obligated with respect to any Obligations. This Guaranty constitutes
a guarantee of payment when the same shall become due and payable and not of
collection. In the event that any payment of the Borrower in respect of any of
the Obligations is rescinded or must otherwise be returned for any reason
whatsoever, Guarantor shall remain liable hereunder with respect to such
Obligations upon such return as if such payment had not been made.

4. Duration of Guaranty. This Guaranty is a continuing guaranty and shall remain
in full force and effect and be binding on and enforceable against Guarantor as
well as Guarantor’s legal representatives, heirs, successors and permitted
assigns, if any, notwithstanding (if the undersigned is an individual) the death
of Guarantor until all Obligations have been repaid and all liabilities of the
undersigned hereunder have been fulfilled, and the Bank may continue to act in
reliance hereon; provided, however, that Guarantor may revoke the Guaranty with
respect to future Obligations at any time prior to the extension of such
Obligations by notice of revocation of Guarantor to the Bank, effective three
Swiss banking business days after receipt of such notice by the Bank at its
office in Zürich, Switzerland or upon such later date as may be specified in
such notice. Upon revocation, the Guaranty shall remain in force as to the
Obligations incurred prior to the revocation date notwithstanding: (i) that the
term of such Obligations may extend beyond the revocation date; (ii) that the
Obligations may be modified, renewed, compromised or discharged prior to the
revocation date; (iii) the invalidity of an Obligation for any reason other than
as a result of non-payment and non-performance or any other action or non-action
on the part of the Bank; and (iv) to the fullest extent permitted by law, any
other circumstances whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety other than as a result
of non-performance and any other action or non-action on the part of the Bank.

5. Consents, Renewals, Additional Waivers. Guarantor authorizes the Bank, at any
time and from time to time, either before or after the maturity of the
Obligations, without notice to, demand or further consent of Guarantor, to
extend the time of payment of the Obligations, and may make agreement with the
Borrower with regard to any Obligations for the extension, renewal, payment,
compromise, discharge or release thereof, in whole or in part, or for any
modification of the terms thereof, without in any way impairing or affecting
this Guaranty. Guarantor waives (i) notice of the acceptance of this Guaranty
and the granting of any Obligations, (ii) any requirement of diligence,
promptness, presentment, demand of payment, protest, (iii) any notice of
nonpayment, protest, acceleration, dishonor or sale of collateral security,
(iv) any and all other notices and demands whatsoever, (v) any requirement that
the Bank exhaust any right, power or remedy or proceed or take any action
against the Borrower or any other person under any credit arrangement or any
other guarantee of, or security for, any of the Obligations, (vi) any obligation
on the part of the Bank to inspect, preserve or maintain any collateral or other
security that the Bank may now have or hereafter acquire in connection with the
Obligations, (vii) any requirement that the Bank protect, secure, perfect or
insure any lien or security interest or any property subject thereto, (viii) any
obligation on the part of the Bank to monitor, control or see to the use of any
monies advanced to the Borrower, and (ix) any and all right to receive reports
or other information the Bank may have relating to the Borrower.

6. No Waiver; Cumulative Rights. No failure on the part of the Bank to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise by the Bank of any
right, remedy or power hereunder preclude any other or future exercise by the
Bank of any right, remedy or power. Each and every right, remedy and power
hereby granted to the Bank or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the Bank from
time to time.

7. General Lien and Right of Set-Off. Guarantor hereby grants to the Bank a
general lien upon, and right of set-off against, all monies, securities,
instruments and other property or rights of Guarantor now or hereafter in the
possession of or under the control of or on deposit with the Bank or any office,
agency or affiliate of the Bank, whether held in a general or special account,
or for safekeeping, custody or otherwise; and every such lien and right of
set-off may be exercised without demand upon, or notice to, Guarantor until the
obligations of Guarantor hereunder are paid in full.

8. Representations and Warranties. Each Guarantor that is a corporation
represents as of the date hereof that: (i) it is duly organized and validly
existing under the law of the jurisdiction of its incorporation and has full
power and legal right to execute and deliver this Guaranty and to perform the
provisions of this Guaranty on its part to be performed; (ii) its execution,



--------------------------------------------------------------------------------

delivery and performance of this Guaranty have been and remain duly authorized
by all necessary corporate action and do not conflict with or result in a breach
of, or constitute a default under, any of the terms, conditions or provisions of
any agreement or instrument to which it is a party or by which it is bound; and
(iii) this Guaranty has been duly executed and delivered on behalf of Guarantor
and constitutes the valid and binding obligation of Guarantor enforceable
against Guarantor in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization, and other laws of general applicability
relating to or affecting creditors’ rights. Each Guarantor who is a married
individual represents that recourse may be had against his/her separate property
as well as all community property for all of his/her obligations under this
Guaranty.

9. Entire Agreement; Assignment; Severability. This Guaranty is intended as the
final expression of the agreement between the parties and the complete and
exclusive statement of the terms of the Guaranty. No oral representations or
agreement by the Bank, and no parol evidence of any nature may be used to
supplement or modify its terms. Guarantor may not assign this instrument or any
rights of powers hereunder or delegate any liabilities or obligations hereunder
without the prior written consent of the Bank. The Bank may assign this
instrument or any rights or powers hereunder, with any and all of the underlying
Obligations. If any part or parts of this Guaranty shall at any time be held to
be invalid or unenforceable by a court of competent jurisdiction, the remaining
part or parts of the Guaranty shall be and remain in full force and effect.

10. Governing Law; Non-Exclusive Jurisdiction; Waiver of Jury Trial. This
Guaranty and all rights, obligations and liabilities hereunder shall be governed
by and construed in accordance with the laws of, and Guarantor expressly submits
to the non-exclusive jurisdiction of, the State of Delaware, U.S.A. Both
Guarantor and the Bank waive trial by jury in any action, proceeding, claim or
counterclaim brought by either party in connection with any matter arising out
of or related to this Guaranty or the relationship of the Bank and Guarantor
hereunder.

11. Use of Singular; Notices to Guarantor. If more than one person shall execute
this Guaranty, the singular shall include the plural and the terms “undersigned”
and “Guarantor” shall mean all persons signing this Guaranty, and each of them
shall be jointly and severally obligated hereunder. All communications from the
Bank are deemed to be legally valid if they are sent to the last address
notified by Guarantor in writing to the Bank.

IN WITNESS WHEREOF, Guarantor has executed and delivered, or caused its duly
authorized officer to execute and deliver, this instrument (signed and sealed,
in the case of a corporation) as of the date below.

 

 

Sunnyvale, California, U.S.A. 26 May 2006

Place, date

KYPHON INC.   By:  

/s/ Arthur T. Taylor

    Authorized Signatory     Name:   Arthur T. Taylor     Title:   Chief
Operating Officer, Chief Financial Officer & Treasurer   By:  

/s/ David M. Shaw

    Authorized Signatory     Name:   David M. Shaw     Title:   V.P. Legal
Affairs, General Counsel & Secretary

(Corporate Seal)

Attest:

/s/ Kristin A. Stokan

Kristin A. Stokan, Director Treasury & Tax